Citation Nr: 1139376	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-36 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus prior to April 7, 2010.  

2.  Entitlement to an increased disability evaluation for bilateral pes planus, currently rated as 30 percent disabling.  

3.  Entitlement to an extraschedular rating for service-connected pes planus. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.  

In a May 2009 rating determination, the RO continued a 10 percent disability evaluation for bilateral pes planus.  The Veteran filed a notice of disagreement and perfected his appeal.  

In a December 2010 rating determination, the RO increased the disability evaluation for pes planus from 10 to 30 percent and assigned an effective date of April 7, 2010.  

As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.

The issues of an increased rating for pes planus on an extraschedular basis and a TDIU are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action s required on his part. 


FINDINGS OF FACT

1.  Prior to April 7, 2010, the Veteran's bilateral pes planus was not described as severe and there was no objective evidence of marked deformity, with pronation being described as mild, along with no pain on manipulation or evidence of characteristic callosities.

2.  After April 7, 2010, there is no evidence of pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthotic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral pes planus were not met prior to April 7, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.71a, Diagnostics Code 5276 (2010).

2.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus subsequent to April 7, 2010, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.71a, Diagnostics Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.2.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating, regardless of whether the condition is unilateral or bilateral, indicates it is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In conjunction with his request for an increased evaluation, the Veteran was afforded a VA examination in December 2008.  The Veteran indicated that his pes planus had become progressively worse.  He stated that rest provided complete relief.  He also noted that elevating his feet provided partial relief.  Heat or cold provided no relief.  The Veteran took 800 mgs. of Motrin three times per day as needed.  There were no side effects from this.  He had had no foot surgery and there had been no trauma to the feet.  The Veteran reported having pain while standing and walking and swelling while standing, walking, or at rest.  He also reported having redness.  He further noted that stiffness was present with standing and walking and stated that he had fatigability with standing and walking and weakness when standing.  

The Veteran reported having pain around the heel, at the top of the foot, at the first MTP joint, and at the arch of the foot.  He noted having swelling, redness, stiffness, fatigability, weakness, and lack of endurance for the entire foot as it related to each foot. 

The Veteran reported having weekly flare-ups, which lasted less than one day.  Precipitating factors were prolonged standing and walking or sharp turns.  Alleviating factors were rest and getting off his feet.  When he had flare-ups, he had to stop what he was doing and rest.  The Veteran was able to stand for 15 to 30 minutes and could walk one quarter mile.  

Physical examination of the left foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was no evidence of hammertoe, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  As to Achilles alignment, nonweight bearing revealed inward bowing as did weight bearing.  This was correctible with manipulation and there was no pain or spasm on manipulation.  Forefoot malalignment was present which was correctible with manipulation with no pain or spasm present on manipulation.  Mid foot malalignment was also present, which was correctible by manipulation with no pain.  Mild pronation was found.  There was no arch present with nonweight or weight bearing.  Mild valgus angulation of the os calcis in relation to the long axis of the tibia and fibula was present.  The Veteran had 5 degrees of left heel valgus that was correctible with manipulation.  There was no muscle atrophy and no other foot deformity.  

Physical examination of the right foot revealed no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was tenderness over the right first MTP joint.  There was no evidence of hammertoe, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  As to Achilles alignment, nonweight bearing revealed inward bowing as did weight bearing.  This was correctible with manipulation and there was no pain or spasm on manipulation.  Forefoot malalignment was present, which was correctible with manipulation, with no pain or spasm present on manipulation.  Mid foot malalignment was also present, which was correctible by manipulation with no pain.  Mild pronation was also found.  There was no arch present with nonweight or weight bearing.  Mild valgus angulation of the os calcis in relation to the long axis of the tibia and fibula was noted.  The Veteran had 4 degrees of left heel valgus that was correctible with manipulation.  There was no muscle atrophy and no other foot deformity.  The Veteran had a normal gait.  X-rays of the feet revealed mild degenerative changes of the right and left first MTP joint and the talonavicular joint.  The examiner rendered diagnoses of bilateral pes planus and right and left foot degenerative joint disease.  The examiner noted that it had a significant effect on the Veteran's general occupation as it related to decreased mobility, lifting and carrying, lack of standing, weakness or fatigue, decreased strength in the lower extremities, and pain.  

With regard to daily activities, the examiner indicated that the disability had a severe impact on shopping and exercise and prevented participation in sports.  It had a moderate impact on recreation and chores and mild impact on traveling and driving.  It had no impact on feeding, bathing, dressing, toileting, or grooming.  

The examiner indicated that the Veteran had worked on the docks at a dairy warehouse on a full-time basis for the past 5 to 10 years and had lost no time from employment as a result of his pes planus, providing evidence against this claim.  

The Veteran was afforded an additional VA examination in April 2010.  The Veteran stated that his pes planus had become progressively worse.  The Veteran indicated that rest and elevation helped relieve his symptoms.  Heat and cold also helped relieve some symptoms.  The Veteran took 800 milligrams of Motrin three times per day as needed.  He had shoe inserts.  He stated that the Motrin caused stomach upset.  There was no history of foot trauma or foot surgery.  

With regard to both feet, the Veteran reported having pain, swelling, redness, and stiffness with standing, walking, and at rest.  He also noted having fatigability, weakness, and lack of endurance while standing and walking.  The location for each of these was the entire foot.  There were no flare-ps.  The Veteran was able to stand for 15 to 30 minutes and could walk 100 yards.  He had been prescribed orthotics for his foot pain but stated that the efficacy was poor.  

Physical examination of the left foot revealed no evidence of instability, weakness, or abnormal weight bearing.  There was evidence of painful motion, swelling, and tenderness.  The Veteran was not shown to have hammertoes, hallux valgus or rigidus, vascular foot abnormality, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  

Achilles alignment was normal with weight bearing and non weight bearing.  Forefoot malalignment was present which was correctible by manipulation, with manipulation being painful.  Midfoot alignment was also present but was correctible by manipulation, which caused pain.  Moderate pronation was also reported.  The Veteran had no arch present with weight bearing or non weight bearing.  There was pain on manipulation.  There was slight valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The valgus was correctible by manipulation.  The location of the weight bearing line was medial to great toe.  There was no muscle atrophy or other foot deformity.  

As to the right foot, there was no evidence of instability or weakness.  There was evidence of painful motion, swelling, and tenderness.  There was objective evidence of pain with cutting side to side movement.  Moderate swelling was present over the whole foot.  Tenderness was generalized but mostly over the arches.  The Veteran was not shown to have hammertoe, hallux valgus or rigidus, vascular foot abnormality, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.

Achilles alignment was normal with weight bearing and non weight bearing.  Forefoot malalignment was present which was correctible by manipulation, with manipulation being painful.  Midfoot alignment was also present but was correctible with manipulation, which caused pain.  Moderate pronation was also reported.  The Veteran had no arch present with weight bearing or non weight bearing.  There was pain on manipulation.  There was slight valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The right heel valgus was 5 degrees and was not correctible by manipulation.  The location of the weight bearing line was medial to great toe.  The Veteran had a normal gait.  X-rays revealed mild degenerative changes of the feet.  The Veteran was diagnosed as having severe bilateral pes planus with degenerative arthritis of both feet.  The pes planus was noted to have a significant effect on the Veteran's general occupation.  It caused decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and fatigue, decreased strength in the lower extremities, and pain.  At work, the Veteran had been assigned different duties and had increased tardiness.  With regard to activities of daily living, it had a severe impact on chores, shopping, exercise, sports, recreation, traveling, and bathing, dressing, and driving.  It had a mild impact on feeding and grooming.  

The Veteran was noted to be working at the dairy warehouse and to be a full-time student.  He had been less than one year in his current employment and had missed no time from work.  

In an April 2011 letter, the Veteran indicated that he was requesting the maximum evaluation possible.  He stated that he had worked in cold storage for the past 12 years and feared what had come to pass.  He stated that on April 18, 2011, two and one-half years after he had submitted his request, he was terminated for work performance.  He noted that his job required that he stand 90 percent of the time, while lifting 50 pounds 70 percent of the time, which became almost impossible because of his disability.  He indicated that he might never hold another position in this field and this was all that he knew.  The Veteran stated that if he could not get a 100 percent rating, he would be forced to leave school and look for work in the same field only to be terminated again because of his disability.  

Evaluation in Excess of 10 Percent prior to April 7, 2010

This above evidence reveals that the Veteran's bilateral pes planus, prior to April 7, 2010, more closely approximates a 10 percent disability rating.  There is no evidence indicating that the Veteran had severe bilateral flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, or characteristic callosities.  Although the Veteran was noted to have swelling, the overall symptomatology more closely approximated that for a 10 percent disability evaluation.  As such, a 30 percent disability rating for bilateral pes planus is not warranted and a 10 evaluation prior to April 7, 2010, is appropriate.

Evaluation in Excess of 30 Percent for Pes Planus from April 7, 2010

The Board finds that based upon the above evidence, a disability rating in excess of 30 percent is not warranted for any period after April 7, 2010.  While there is evidence of pain on use and the Veteran's pes planus has been described as severe and the use of orthotics is required, it has not been described as pronounced.  There is also no evidence that his pes planus results in marked pronation or marked inward displacement or severe spasm of the tendo Achillis on manipulation.  In fact, the most recent examination would provide evidence against such a finding.  As such, an evaluation in excess of 30 percent for bilateral pes planus is not warranted.  

An analysis of extraschedular consideration for the Veteran's pes planus is discussed in the Remand portion of this decision.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran's status has been substantiated.  The Board notes that in a November 2008 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession.  The above letter also told the Veteran what was necessary to substantiate the claim. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with notice as to the disability rating and effective date elements of the claim in the November 2008 letter. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  The results of the examinations provided sufficient detail to properly rate the Veteran's bilateral pes planus. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his ability to testify at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim. 

ORDER

An evaluation in excess of 10 percent for bilateral pes planus prior April 7, 2010, is denied. 

An evaluation in excess of 30 percent for bilateral pes planus from April 7, 2010, is denied.


REMAND

As noted above, the Veteran contends that his service-connected pes planus caused him to leave his last employment and that this type of work is the only field in which he has experience.  The Veteran holds a 30 percent rating for service-connected pes planus and has no other service-connected disabilities.  Under VA regulations, the Veteran's 30 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  The United States Court of Appeals for Veterans Claims (Court) has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and an opinion should be rendered with regard to the impact of the Veteran's pes planus upon his employment and whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected pes planus, without reference to any non-service connected disabilities, prevents him from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice regarding his claim for a TDIU, and ask him to identify any outstanding VA or private treatment records pertaining to his service-connected disability.  If any outstanding treatment records are identified, after obtaining any necessary releases, request copies of such records.  All requests and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records. 

2.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran should be asked to furnish records verifying that he experiences marked interference with employment, that he has had frequent periods of hospitalization, or that he is unable to follow a substantially gainful employment due to pes planus.  This evidence may include any correspondence from an employer or physician that would verify his contentions, and/or medical records showing periods of hospitalization. 

3.  Refer the Veteran's claims folder to a VA examiner for review.  Following a complete review of the claims folder, the examiner must offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's pes planus causes marked interference with his employment or, in the alternative, renders him unable to follow a substantially gainful employment.  Any opinion should be accompanied by an explanation regarding how the Veteran's service-connected disability causes marked interference with employment or an inability to follow a substantially gainful employment. 

4.  After receiving the VA examination report, refer the Veteran's claim for an increased evaluation for pes planus to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 

5.  After completing the above development, readjudicate the claims.  If the disposition remains unfavorable, the RO should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


